DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant ‘s amendments and arguments have been filed on 01/05/2021 for consideration.  Independent claims (representative claim 1) have been amended to recite (see, emphasis), "transforming a set of data symbols and a unique word (UW) sequence into a frequency domain ("fDoM") signal using a discrete Fourier transform (DFT); replicating the fDoM signal so as to form a plurality of fDoM signal instances, wherein the plurality of fDoM signal instances is inclusive of the /boM signal; shaping each of the plurality of fDoM signal instances; combining the plurality of shaped fDoM signal instances to form a combined fDoM signal; transforming the combined fDoM signal into a block-based signal using an inverse DFT (IDFT); and outputting the block-based signal", which requires further consideration to determine allowability of the amended claims.

Further, Applicant ‘s declaration under 37 C.F.R. 1.130(a) has been filed on 01/05/2021 to disqualify Sahin et al (“An improved unique word DFT-spread OFDM scheme for 5G system”) as prior art to the claimed invention under 35 U.S.C. 102(b)(1)(a). However, the 37 C.F.R. 1.130(a) declaration will not be entered because the declaration was not timely presented pursuant to MPEP 717.01(f). Applicant is advised that MPEP 717.01(f) states:
[a]ffidavits or declarations under 37 CFR 1.130 must be timely presented in order to be admitted. Affidavits and declarations submitted under 37 CFR 1.130  and other evidence traversing rejections are considered timely if submitted:
(A) prior to a final rejection;

(C) after final rejection, but before or on the same date of filing an appeal, upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e); or
(D) after the prosecution is closed (e.g., after a final rejection, after appeal, or after allowance) if applicant files the affidavit or other evidence with a request for continued examination (RCE) under 37 CFR 1.114 in a utility or plant application filed on or after June 8, 1995; or a continued prosecution application (CPA) under 37 CFR 1.53(d)  in a design application. (Emphasis added.)

Examiner notes that the 37 C.F.R. 1.130(a) declaration was presented after the final rejection and after the prosecution is closed, but Applicant failed to show good and sufficient reasons why the declaration is necessary and was not earlier presented before the final rejection was issued or present the declaration with a request for continued examination (RCE).
	In view of the foregoing reasons, the 37 C.F.R. 1.130(a) declaration will not be entered and thus, the claim amendments filed 01/05/2021 will be considered without taking into consideration the 37 C.F.R. 1.130(a) declaration. 
Further, Examiner notes that the claims filed 01/05/2021 are still unpatentable over cited references of record, as indicated in the final rejection. Therefore, the presented amendments  do not place the claims into condition for allowance and the claims will not be entered.

With regard to the objection to Claims, Applicant’s arguments filed 01/05/2021 (see page 7 of Remarks) have been fully considered but they are moot at least because the arguments apply to the claim amendments that will not be entered.

With regard to the 103 rejections, Applicant’s arguments filed 01/05/2021 (see pages 7-13 of Remarks) have been fully considered but they are not persuasive at least for the reasons set forth below.

Regarding all the pending claims,  Applicant argued: 
The Applicant traverses the above-identified rejections on the grounds that the cited
portions of Sahin fall under the exceptions set forth by 35 U.S.C. § 102(b)(1) for disclosures made 1 year or less before the effective filing date of the claimed invention of subject matter publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor. 35 U.S.C. § 102(b)(1)(A) provides that a disclosure made 1 year or less before the effective filing date of the claimed invention shall not be prior art to the claimed invention under 35 U.S.C. § 102(a)(1) if the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. ...  (see, page 8of Remarks) 
	To the extent the above-quoted disclosures of Sahin disclose claimed subject matter,
those disclosures were made by, or were obtained directly or indirectly from, joint
inventors, Rui Yang, Alphan Sahin and Robert L. Olesen. A Declaration of joint inventor,
Rui Yang, under of 37 C.F.R. § 1.130(a) attesting to the same is filed herewith. Accordingly, the Applicant submits the cited portions of Sahin qualify as disclosures made
1 year or less before the effective filing date of the claimed invention of subject matter
publicly disclosed by the inventor or a joint inventor or another who obtained the subject
matter disclosed directly or indirectly from the inventor. As such, the Applicant submits
the cited portions of Sahin are disqualified as prior art to the claimed invention under 35 U.S.C. § 102(b)(1)(A). Therefore, the Applicant submits the present claims are patentable and requests withdrawal of the § 103 rejections. (see, pages 12-13 of Remarks)
In response to Applicant’s argument, Examiner respectfully disagrees.

Sahin et al remains to be effective prior art to the claimed invention. Further, the claims filed 01/05/2021 are still unpatentable over the cited references of record including Sahin et al, as indicated in the final rejection.
	Therefore, Applicant’s the above argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469